Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 08, 2017

The Court of Appeals hereby passes the following order:

A17D0404. MELVIN WILLIS v. THE STATE.

      Melvin Willis was convicted of armed robbery and sentenced as a recidivist to
life imprisonment with the possibility of parole. The State appealed Willis’s
sentence, and Willis appealed his conviction. We affirmed the conviction, but
vacated his sentence. State v. Willis, 218 Ga. App. 402 (461 SE2d 576) (1995). We
ruled that the version of OCGA § 17-10-7 applicable to his offense required that his
sentence not allow the possibility of parole, and we remanded the case to the trial
court to resentence Willis accordingly. Id. at 405 (5). On remand, the trial court re-
sentenced Willis to life in prison without the possibility of parole.
      Willis later filed a motion to correct a void sentence, arguing that he had been
improperly sentenced as a recidivist. The trial court denied the motion, and Willis
appealed. We dismissed the appeal because Willis failed to raise a valid void
sentence claim, as life imprisonment for armed robbery is a permissible sentence
regardless of whether the defendant is deemed a recidivist. See Willis v. State, Case
No. A08A0284, dismissed October 5, 2007 (citing OCGA § 16-8-41 (b)).
      In 2016, Willis filed a “Motion to Set Aside Void Conviction,” and a second
“Motion to Correct Void Sentence,” arguing that he should not have been sentenced
as a recidivist for various reasons. The trial court denied both motions in two
separate orders, and Willis appealed.       We dismissed the appeal for lack of
jurisdiction. See Willis v. State, Case No. A16A2105, dismissed August 9, 2016 .
With regard to Willis’s void sentence argument in that case, we noted our ruling that
Willis was properly sentenced as a recidivist. Willis, 218 Ga. App. at 404 (5). We
also noted our dismissal of Willis’s subsequent appeal from the trial court’s denial of
his first motion to correct a void sentence in Case No. A08A0284.
      In the instant case, Willis appeals a third time from the denial of yet another
motion alleging that his sentence was void. “It is well established that any issue that
was raised and resolved in an earlier appeal is the law of the case and is binding on
this Court and that the law of the case doctrine is not confined to civil cases, but
applies also to rulings made by appellate courts in criminal cases.” Ross v. State, 310
Ga. App. 326, 327 (713 SE2d 438) (2011) (punctuation and footnote omitted). We
have already ruled on the propriety of recidivist sentencing in this case, and Willis “is
not entitled to multiple bites at the apple.” Id. at 328; see also Jackson v. State, 273
Ga. 320 (540 SE2d 612) (2001). For these reasons, this application is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/08/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.